      Case 2:19-cv-02289-JVS-DFM Document 67 Filed 09/04/19 Page 1 of 15 Page ID #:625




 1   Mark W. Bucher
 2
     mark@calpolicycenter.org
     CA S.B.N. # 210474
 3   Law Office of Mark W. Bucher
 4   18002 Irvine Blvd., Suite 108
     Tustin, CA 92780-3321
 5   Phone: 714-313-3706
 6   Fax: 714-573-2297

 7   Brian K. Kelsey (Pro Hac Vice Application to be Filed)
 8   bkelsey@libertyjusticecenter.org
     Reilly Stephens (Pro Hac Vice Application to be Filed)
 9   rstephens@libertyjusticecenter.org
10   Liberty Justice Center
     190 South LaSalle Street
11   Suite 1500
12   Chicago, Illinois 60603
     Phone: 312-263-7668
13   Fax: 312-263-7702
14
     Attorneys for Plaintiff
15

16                                UNITED STATES DISTRICT COURT
17                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
18
     Cara O’Callaghan and Jenée Misraje,             Case No. _______________2:19-cv-02289-   Formatted Table
19
                                                     JVS-DFM
20                        Plaintiffs,
21
     v.                                              FIRST AMENDED COMPLAINT
22                                                   SEEKING DECLARATORY RELIEF,
   RegentsJanet Napolitano, in her official          INJUNCTIVE RELIEF, AND
23
   capacity as President of the University of        DAMAGES FOR DEPRIVATION OF
24 California; Teamsters Local 2010; and             FIRST AMENDMENT RIGHTS
   Xavier Becerra, in his official capacity as
25
   Attorney General of California,
26

27
                         Defendants.

28
          Case No. 2:19-cv-02289-JVS-DFM         1
30
          FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
          DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31

32
      Case 2:19-cv-02289-JVS-DFM Document 67 Filed 09/04/19 Page 2 of 15 Page ID #:626




 1
                                                                                                     Formatted: Left
 2                                       INTRODUCTION
 3         1.      Government employees have a First Amendment right not to be compelled by
 4   their employer to join a union or to pay any fees to that union unless an employee
 5   “affirmatively consents” to waive that right. Janus v. AFSCME, 138 S. Ct. 2448, 2486
 6   (2018). Such a waiver must be “freely given and shown by ‘clear and compelling’
 7   evidence.” Id.
 8         2.      Defendants have limited Plaintiffs’ withdrawal from their governmental union
 9   to an arbitrary window of time and insist that Plaintiffs can only exercise their First
10   Amendment rights at that time.
11         3.      Union dues deduction authorizations signed by government employees in
12   California before the Supreme Court’s decision in Janus cannot constitute affirmative
13   consent by those employees to waive their First Amendment right not to pay union dues or
14   fees. Union members who signed such agreements could not have freely waived their right
15   to not join or pay a union because the Supreme Court had not yet recognized that right.
16         4.      Government employees also have a First Amendment right of freedom of
17   association not to be represented in collective bargaining negotiations by a group that they
18   disagree with. The First Amendment protects “[t]he right to eschew association for
19   expressive purposes,” Janus, 138 S. Ct. at 2463, and “[f]reedom of association . . . plainly
20   presupposes a freedom not to associate.” Roberts v. United States Jaycees, 468 U. S. 609,
21   623 (1984).
22         5.      The State of California is violating Plaintiffs’ First Amendment rights to free
23   speech and freedom of association through its laws that require employees to associate with
24   labor unions and to require that those unions be the “exclusive representative” of all
25   employees. Cal. Gov’t Code §§ 3570, 3571.1(e), 3574, and 3578.
26         6.      Therefore, Plaintiffs bring this case under 42 U.S.C § 1983 and 28 U.S.C. §
27   2201(a), seeking declaratory and injunctive relief, as well as damages in the amount of the
28   dues previously deducted from their paychecks.
        Case No. 2:19-cv-02289-JVS-DFM           2
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31

32
      Case 2:19-cv-02289-JVS-DFM Document 67 Filed 09/04/19 Page 3 of 15 Page ID #:627




 1

 2                                            PARTIES
 3         7.      Plaintiff Cara O’Callaghan (“O’Callaghan”) is the finance manager of the
 4   Sport Club program, employed by the Department of Recreation at the University of
 5   California, Santa Barbara (“UCSB”). She resides in Santa Barbara County, California.
 6         8.      Plaintiff Jenée Misraje (“Misraje”) is an administrative assistant employed in
 7   the Geography Department at the University of California, Los Angeles (“UCLA”). She
 8   resides in Los Angeles County, California.
 9         9.      Defendant Regents ofJanet Napolitano (“Napolitano”) is sued in her official
10   capacity as the University of California (the “Regents”) are the governing boardPresident
11   of the University of California system. They are sued in their official capacity. UCLA and
12   UCSB are campuses of the University of California system overseen by the
13   RegentsNapolitano. The Office of the General Counsel of the Regents of the University of
14   California is authorized to accept of service of process on the RegentsNapolitano at 1111
15   Franklin Street, 8th Floor, Oakland, California 94607 in Alameda County, California.
16         10.     Defendant Teamsters Local 2010 (the “Union”) is a labor union with offices
17   in this district at 9900 Flower Street, Bellflower, California 90706 in Los Angeles County,
18   California.
19         11.     Defendant Attorney General Xavier Becerra (the “Attorney General”) is sued
20   in his official capacity as the representative of the State of California charged with the
21   enforcement of state laws, including the provisions challenged in this case. His address for
22   service of process is 300 South Spring Street, Los Angeles, California, 90013 in Los
23   Angeles County.
24

25                                   JURISDICTION AND VENUE
26         12.     This case raises claims under the First and Fourteenth Amendments of the U.S.
27   Constitution and 42 U.S.C. § 1983. The Court has subject-matter jurisdiction under 28
28   U.S.C. § 1331 and 28 U.S.C. § 1343.
        Case No. 2:19-cv-02289-JVS-DFM          3
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31

32
      Case 2:19-cv-02289-JVS-DFM Document 67 Filed 09/04/19 Page 4 of 15 Page ID #:628




 1         13.     Venue is proper because a substantial portion of the events giving rise to the
 2   claims occurred in the Central District of California. 28 U.S.C. 1391(b)(2).
 3

 4                                              FACTS
 5         14.     O’Callaghan was employed by UCSB from 2000 to 2004 and has been
 6   continuously employed by UCSB since August 2009.
 7         15.     When O’Callaghan began her latest stint of employment at UCSB, she did not
 8   join the Union but, instead, was forced to pay agency, or “fair share,” fees to the Union.
 9         16.     On May 31, 2018, a Union representative came to O’Callaghan’s workplace
10   and pressured workers to join the Union. The Union representative did not inform
11   O’Callaghan of the impending decision in Janus and the important effects it would have on
12   her rights as a public employee. O’Callaghan relied on this lack of information and signed
13   an application joining the Union and authorizing it to deduct union dues from her paycheck.
14         17.     On July 25, 2018, upon learning of the Janus decision of June 27, 2018,
15   O’Callaghan sent a letter to the Union resigning from the Union. The same day she sent a
16   letter to UCSB requesting that it stop deducting union dues from her paycheck.
17         18.     In a letter dated July 24, 2018, the Union responded that she was free to resign
18   her membership at any time; however, her payroll deductions would continue until and
19   unless she gave notice pursuant to the terms of the collective bargaining agreement between
20   the Union and UCSB. The letter did not explain what those terms were.
21         19.     Under the terms of the collective bargaining agreement, notice was required to
22   be written and sent via U.S. mail to both the Union and UCSB during the thirty days prior
23   to the expiration of their collective bargaining agreement, which would not occur until
24   March 31, 2022.—almost four years from the time of her request!
25         20.     On October 16, 2018, Liberty Justice Center sent a letter to UCSB demanding
26   that it immediately stop deducting union dues from O’Callaghan’s paycheck.
27         21.     On October 24, 2018, UCSB referred the Liberty Justice Center letter to the
28   Union via e-mail.
        Case No. 2:19-cv-02289-JVS-DFM           4
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31

32
      Case 2:19-cv-02289-JVS-DFM Document 67 Filed 09/04/19 Page 5 of 15 Page ID #:629




 1         22.     On November 9, 2018, the Union confirmed to UCSB via e-mail that it should
 2   continue to deduct union dues from O’Callaghan’s paycheck.
 3         23.     On November 29, 2018, UCSB sent a letter to Liberty Justice Center stating
 4   that it would continue to deduct union dues from O’Callaghan’s paycheck.
 5         24.     The Regents haveNapolitano has deducted union dues and agency fees from
 6   O’Callaghan’s paychecks since she began employment in 2000 and have, on information
 7   and belief, remitted those dues to the Union. The RegentsDefendants continue to deduct
 8   those dues, now approximately forty-one ($41) dollars per month, despite O’Callaghan’s
 9   repeated requests that the deductions be stopped.
10         25.     Misraje has been employed by UCLA since May 2015.
11         26.     On July 27, 2015, Misraje signed an application joining the Union and
12   authorizing it to deduct dues from her paycheck.
13         27.     On August 8, 2018, Misraje sent a letter to the Union requesting to withdraw
14   her union membership.
15         28.     On August 9, 2018, the Union responded to Misraje via e-mail that she would
16   be dropped as a full member of the Union, but she could not end the deduction of union
17   dues from her paycheck except during a time window. The Union did not explain to her
18   when that time window would occur.
19         29.     On August 27, 2018, Misraje sent an e-mail to the Union, requesting that it
20   immediately terminate her union membership and stop deducting union dues from her
21   paycheck. She also sent an e-mail to UCLA, requesting it to stop deducting union dues from
22   her paycheck.
23         30.     On the same day, UCLA responded that it could not grant her request because
24   all such requests must come through the Union under California law.
25         31.     On the same day, the Union replied, that Misraje was no longer a member of
26   the Union but that she could not end the deduction of union dues from her paycheck except
27   during a time window.
28
        Case No. 2:19-cv-02289-JVS-DFM          5
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31

32
      Case 2:19-cv-02289-JVS-DFM Document 67 Filed 09/04/19 Page 6 of 15 Page ID #:630




 1            32.   On October 11, 2018, Misraje, once again, sent an e-mail to the Union
 2   requesting that it withdraw her membership and stop deducting union dues from her
 3   paycheck.
 4            33.   On the same day, the Union responded that her membership had been
 5   terminated; however, the Union continued to receive dues deducted from her paycheck.
 6            34.   On November 8, 2018, Misraje requested again through an e-mail to UCLA
 7   that it stop deducting union dues from her paycheck.
 8            35.   On the same day, UCLA responded that it could not grant her request because
 9   all such requests must come through the Union under California law.
10            36.   On November 29, 2018, Misraje sent another e-mail to the Union requesting
11   that it stop deducting union dues from her paycheck.
12            37.   On November 30, 2018, Misraje followed up the previous day’s e-mail with a
13   letter to the Union requesting that it stop deducting union dues from her paycheck. She also
14   sent a letter to UCLA requesting the same.
15            38.   On December 5, 2018, UCLA sent an e-mail to Misraje rejecting her request
16   again.
17            39.   On December 7, 2018, the Union responded that Misraje was free to resign her
18   membership at any time; however, her payroll deductions would continue until and unless
19   she gave notice pursuant to the terms of her union application.
20            40.   Under the terms of the union application Misraje signed on July 27, 2015,
21   notice is required to be written and sent to both the Union and UCLA during a fifteen-day
22   window “at least sixty (60) days, but not more than seventy-five (75) days” before the
23   anniversary date of the signed agreement.
24            41.   The Regents haveNapolitano has deducted union dues from Misraje’s
25   paychecks since she began employment in May 2015 and havehas, on information and
26   belief, remitted those dues to the Union. The Regents continueNapolitano continues to
27   deduct those dues, now approximately fifty-three ($53) dollars per month, despite Misraje’s
28   repeated requests that the deductions be stopped.
        Case No. 2:19-cv-02289-JVS-DFM           6
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31

32
      Case 2:19-cv-02289-JVS-DFM Document 67 Filed 09/04/19 Page 7 of 15 Page ID #:631




 1          42.    On March 27, 2019, O’Callaghan and Misraje (collectively, “Plaintiffs”) filed
 2   this lawsuit to assert their rights.
 3          43.    The Union contends that Napolitano and they will stop deducting dues from
 4   Misraje on July 27, 2019; however, the Union asserts that dues will be deducted from
 5   O’Callaghan for three more years.
 6          44.    Plaintiffs initially filed this Complaint naming the Regents of the University
 7   of California as the state actors responsible for deducting dues from Plaintiffs’ paychecks.
 8   In their Motion to Dismiss (Dkt. 44), the Regents asserted that they are entitled to sovereign
 9   immunity. While Plaintiffs continue to dispute this assertion, in the interest of reaching the
10   merits of this case, they now file this First Amended Complaint, voluntarily dismissing the
11   Regents as Defendants and naming as a Defendant, instead, Napolitano in her official
12   capacity as President of the University because she is the person subject to an Order of this
13   Court enjoining the withholding of union dues from her employees’ paychecks and
14   enjoining her from recognizing the Union as the exclusive representative of Plaintiffs for
15   collective bargaining purposes.
16

17                           COUNT I: Injunction against dues deduction
18          42.45. The allegations contained in all preceding paragraphs are incorporated herein
19   by reference.
20          43.46. 42 U.S.C. § 1983 provides a cause of action for injunctive relief against any
21   person who, under color of law of any state, subjects any person within the jurisdiction of
22   the United States to a deprivation of any rights, privileges, or immunities secured by the
23   Constitution.
24          44.47. The rights to free speech and freedom of association in the First Amendment
25   have been incorporated to and made enforceable against the states through the Fourteenth
26   Amendment guarantee of Due Process. Janus, 138 S. Ct. at 2463; NAACP v. Alabama, 357
27   U.S. 449 (1958); Gitlow v. New York, 268 U.S. 652 (1925).
28
        Case No. 2:19-cv-02289-JVS-DFM           7
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31

32
      Case 2:19-cv-02289-JVS-DFM Document 67 Filed 09/04/19 Page 8 of 15 Page ID #:632




 1          45.48. O’Callaghan and Misraje (collectively, “Plaintiffs”) do not affirmatively
 2   consent to remaining members of the Union or to having union dues or fees deducted from
 3   their paychecks by the RegentsNapolitano and the Union.
 4          46.49. The Regents areNapolitano is a state actorsactor and areis deducting union
 5   dues from Plaintiffs’ paychecks under color of state law.
 6          47.50. The Union is acting in concert with the RegentsNapolitano to collect union
 7   dues from Plaintiffs’ paychecks without their consent and to prohibit Plaintiffs from
 8   withdrawing from the Union. In acting in concert with the RegentsNapolitano, the Union is
 9   acting under color of state law because it is utilizing the state payroll system to exact its
10   dues and is acting pursuant to an exclusive collective bargaining agreement negotiated with
11   a state entity.
12          48.51. Becerra is a state actor, who is defendingenforcing California laws allowing
13   for the deduction of dues from Plaintiffs’ paychecks without their affirmative consent under
14   color of state law.
15          49.52. Forcing Plaintiffs to be members of the Union and to pay dues or fees to the
16   Union violates their First Amendment rights to free speech and freedom of association.
17   Janus v. AFSCME, 138 S. Ct. 2448, 2486 (2018).
18          50.53. Plaintiffs are entitled to an injunction under 42 U.S.C. § 1983 ordering the
19   Union immediately to withdraw their membership and to stop deducting union dues or fees
20   from their paycheck.
21          51.54. Plaintiffs are entitled to an injunction under 42 U.S.C. § 1983 ordering the
22   RegentsNapolitano to immediately to stop deducting union dues from their paycheck.
23          52.55. Plaintiffs are entitled to an injunction under 42 U.S.C. § 1983 ordering Becerra
24   to immediately to stop defendingenforcing California laws allowing for the deduction of
25   dues from Plaintiffs’ paychecks without their affirmative consent.
26

27                         COUNT II: Declaration against dues deduction
28
        Case No. 2:19-cv-02289-JVS-DFM           8
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31

32
      Case 2:19-cv-02289-JVS-DFM Document 67 Filed 09/04/19 Page 9 of 15 Page ID #:633




 1         53.56. The allegations contained in all preceding paragraphs are incorporated herein
 2   by reference.
 3         54.57. 28 U.S.C. § 2201(a) allows a court of the United States, as a remedy, to declare
 4   the rights and other legal relations of interested parties.
 5         55.58. Plaintiffs are entitled to a declaration from this Court that deducting union dues
 6   after a government employee has requested that they stop is a violation of the First
 7   Amendment.
 8

 9   COUNT III: Declaration that California dues deduction statutes are unconstitutional
10         56.59. The allegations contained in all preceding paragraphs are incorporated herein
11   by reference.
12         57.60. Under California law, government employers are instructed to rely on unions
13   to determine which employees have authorized dues deductions, and employee requests to
14   stop deductions must be directed to the union rather than to the employer. Cal. Gov’t Code
15   §1157.12.
16         58.61. Under California law, unions may adopt reasonable provisions regarding the
17   dismissal of members from the union. Cal. Gov’t Code § 3515.5.
18         59.62. Under California law, unions may adopt a “maintenance of membership
19   provision” regarding how and when government employees can withdraw from a union.
20   Cal. Gov’t Code § 3515.
21         60.63. Under California law, government employees can be forced to remain
22   members of a union without their consent, as long as the collective bargaining memorandum
23   of understanding contains a “maintenance of membership” provision, which must allow
24   employees to withdraw from the union only thirty days prior to the expiration of the
25   memorandum by signing a withdrawal letter to the union and to the Controller. Cal. Gov’t
26   Code §§ 3513(i) and 3583.
27         61.64. Plaintiffs are entitled to a declaration from this Court that Cal. Gov’t Code §§
28   1157.12, 3513(i), 3515, 3515.5, 3583, and all related provisions constitute an
        Case No. 2:19-cv-02289-JVS-DFM            9
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31

32
     Case 2:19-cv-02289-JVS-DFM Document 67 Filed 09/04/19 Page 10 of 15 Page ID #:634




 1   unconstitutional violation of their First Amendment rights to free speech and freedom of
 2   association for prohibiting their immediate withdrawal from the Union and stoppage of their
 3   dues deductions.
 4

 5                                 COUNT IV: Refund of union dues
 6         62.65. The allegations contained in all preceding paragraphs are incorporated herein
 7   by reference.
 8         63.66. Because Plaintiffs were not given the option of paying nothing to the Union
 9   as a non-membermembers of the Union, they could not have provided affirmative consent
10   to join the Union. Any consent that Plaintiffs may have given to dues collection was not
11   “freely given” because it was given based on an unconstitutional choice between union
12   membership or the payment of union agency fees without the benefit of union
13   membership. Janus, 138 S. Ct. at 2486.
14         64.67. If Plaintiffs’ choice had been between paying union dues or paying nothing,
15   they would have chosen to pay nothing. Therefore, Plaintiffs’ alleged consent, compelled
16   by the false information and false dichotomy given to them, was not “freely given.” Id.
17         65.68. Plaintiffs are entitled under 42 U.S.C. § 1983 to monetary damages from the
18   Union in the amount of all dues and fair share fees deducted and remitted to the Union since
19   the commencement of their employment.
20

21                     COUNT V: Injunction against exclusive representation
22         66.69. The allegations contained in all preceding paragraphs are incorporated herein
23   by reference.
24         67.70. “Compelling individuals to mouth support for views they find objectionable
25   violates that cardinal constitutional command, and in most contexts, any such effort would
26   be universally condemned.” Janus, 138 S. Ct. at 2463.
27         68.71. For this reason, the Supreme Court has repeatedly affirmed that “[f]orcing free
28   and independent individuals to endorse ideas they find objectionable is always demeaning
        Case No. 2:19-cv-02289-JVS-DFM         10
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31

32
     Case 2:19-cv-02289-JVS-DFM Document 67 Filed 09/04/19 Page 11 of 15 Page ID #:635




 1   . . . a law commanding ‘involuntary affirmation’ of objected-to beliefs would require ‘even
 2   more immediate and urgent grounds’ than a law demanding silence.” Janus, 138 S. Ct. at
 3   2464 (2018) (quoting West Virginia Bd. of Ed. v. Barnette, 319 U. S. 624, 633 (1943)).
 4           69.72. Therefore, courts should scrutinize compelled associations strictly, because
 5   “mandatory associations are permissible only when they serve a compelling state interest
 6   that cannot be achieved through means significantly less restrictive of associational
 7   freedoms.” Knox v. SEIU, 567 U.S. 298, 310 (quoting Roberts v. United States Jaycees, 468
 8   U.S. 609, 623 (1984)) (internal quotation marks omitted).
 9           70.73. In the context of public sector unions, the Supreme Court has likewise
10   recognized that “[d]esignating a union as the employees' exclusive representative
11   substantially restricts the rights of individual employees. Among other things, this
12   designation means that individual employees may not be represented by any agent other
13   than the designated union; nor may individual employees negotiate directly with their
14   employer.” Janus, 138 S. Ct. at 2460.
15           71.74. California law expressly grants the unions the right to speak on Plaintiffs’
16   behalf on matters of serious public concern, including the wages, hours, and other
17   conditions of employment of public employees like Plaintiffs’. Cal. Gov’t Code §
18   3562(q)(1). These topics are inherently political questions in the context of public sector
19   unions. Janus, 138 S. Ct. 2473.
20           72.75. Under color of state law, the Regents haveNapolitano has designated the Union
21   as Plaintiffs’ exclusive representative for bargaining purposes and has negotiated the terms
22   and conditions of Plaintiffs’ employment with the Union. Cal. Gov’t Code §§ 3570 and
23   3574.
24           73.76. Under color of state law, the Union has acted as Plaintiffs’ exclusive
25   representative in negotiating the terms and conditions of their employment.
26           74.77. This designation compels Plaintiffs to associate with the Union and, through
27   its representation of them, it compels them to petition the government with a certain
28
        Case No. 2:19-cv-02289-JVS-DFM          11
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31

32
     Case 2:19-cv-02289-JVS-DFM Document 67 Filed 09/04/19 Page 12 of 15 Page ID #:636




 1   viewpoint, despite that viewpoint being in opposition to Plaintiffs’ own goals and priorities
 2   for the State of California.
 3         75.78. Plaintiffs are entitled to an injunction under 42 U.S.C. § 1983 ordering the
 4   Union immediately to stop serving as the exclusive representative of Plaintiffs for collective
 5   bargaining purposes.
 6         76.79. Plaintiffs are entitled to an injunction under 42 U.S.C. § 1983 ordering the
 7   RegentsNapolitano immediately to stop recognizing the Union as the exclusive
 8   representative of Plaintiffs for collective bargaining purposes.
 9         77.80. Plaintiffs are entitled to an injunction under 42 U.S.C. § 1983 ordering Becerra
10   immediately to stop defending California laws recognizing the Union as the exclusive
11   representative of Plaintiffs for collective bargaining purposes.
12

13                   COUNT VI: Declaration against exclusive representation
14         78.81. The allegations contained in all preceding paragraphs are incorporated herein
15   by reference.
16         79.82. Plaintiffs are entitled to a declaration from this Court that recognizing the
17   Union as the exclusive representative of Plaintiffs for collective bargaining purposes is a
18   violation of the First Amendment.
19

20      COUNT VII: Declaration that California exclusive representation statutes are
21
                                    unconstitutional

22
           80.83. The allegations contained in all preceding paragraphs are incorporated herein

23   by reference.

24
           81.84. Under California law, the RegentsNapolitano shall recognize the Union as the

25
     exclusive representative of Plaintiffs if a majority of employees in the bargaining unit

26
     approve, and no other unions have been recognized. Cal. Gov’t Code § 3574.

27

28
        Case No. 2:19-cv-02289-JVS-DFM          12
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31

32
     Case 2:19-cv-02289-JVS-DFM Document 67 Filed 09/04/19 Page 13 of 15 Page ID #:637




 1           82.85. Under California law, the RegentsNapolitano shall meet and confer with the
 2   Union, which shall serve as the exclusive representative of Plaintiffs. Cal. Gov’t Code §
 3   3570.
 4           83.86. Under California law, the Union must act as the exclusive representative of all
 5   employees in the bargaining unit, including Plaintiffs, whether they want to be represented
 6   by the Union or not. Cal. Gov’t Code §§ 3571.1(e) and 3578.
 7           84.87. Plaintiffs are entitled to a declaration under 42 U.S.C. § 1983 and 28 U.S.C. §
 8   2201(a) that Cal. Gov’t Code §§ 3570, 3571.1(e), 3574, 3578, and all related provisions
 9   constitute an unconstitutional violation of Plaintiffs’ First Amendment rights to free speech
10   and freedom of association for requiring the Union to serve as their exclusive representative
11   for bargaining purposes.
12

13                                       PRAYER FOR RELIEF
14           Plaintiffs respectfully request that this Court:
15            a. Enjoin the Union to withdraw Plaintiffs from union membership and to stop
16                collecting dues from Plaintiffs’ paychecks;
17            b. Enjoin the RegentsNapolitano from deducting dues from Plaintiffs’ paychecks;
18            c. Enjoin Becerra from defending California laws allowing for the deduction of
19                union dues from Plaintiffs’ paychecks.
20            d. Declare that deducting union dues after a government employee has requested
21                that they stop is a violation of the First Amendment.
22            e. Declare that Cal. Gov’t Code §§ 1157.12, 3513(i), 3515, 3515.5, 3583, and all
23                related provisions constitute an unconstitutional violation of Plaintiffs’ First
24                Amendment rights to free speech and freedom of association for prohibiting
25                their immediate withdrawal from the Union and stoppage of their dues
26                deductions.
27            f. Award monetary damages against the Union for all union dues and agency fees
28                collected from Plaintiffs during their employment;
        Case No. 2:19-cv-02289-JVS-DFM            13
30
        FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
        DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31

32
     Case 2:19-cv-02289-JVS-DFM Document 67 Filed 09/04/19 Page 14 of 15 Page ID #:638




 1          g. Enjoin the Union from serving as the exclusive representative of Plaintiffs for
 2              collective bargaining purposes;
 3          h. Enjoin the RegentsNapolitano from recognizing the Union as the exclusive
 4              representative of Plaintiffs for collective bargaining purposes;
 5          i. Enjoin Becerra from defending California laws recognizing the Union as the
 6              exclusive representative of Plaintiffs for collective bargaining purposes;
 7          j. Declare that recognizing the Union as the exclusive representative of Plaintiffs
 8              for collective bargaining purposes is a violation of the First Amendment;
 9          k. Declare that Cal. Gov’t Code §§ 3570, 3571.1(e), 3574, 3578, and all related
10              provisions constitute an unconstitutional violation of Plaintiffs’ First
11              Amendment rights to free speech and freedom of association for requiring the
12              Union to serve as their exclusive representative for bargaining purposes;
13          l. Award Plaintiffs their costs and attorneys’ fees under 42 U.S.C. § 1988; and
14          m. Award Plaintiffs any further relief to which they may be entitled and such other
15              relief as this Court may deem just and proper.
16

17   Dated: March 27June 14, 2019                   Respectfully submitted,
18                                          /s/ Mark W. Bucher
19
                                            Mark W. Bucher
                                            mark@calpolicycenter.org
20                                          CA S.B.N. # 210474
21                                          Law Office of Mark W. Bucher
                                            18002 Irvine Blvd., Suite 108
22                                          Tustin, CA 92780-3321
23                                          Phone: 714-313-3706
                                            Fax: 714-573-2297
24

25                                          /s/ Brian K. Kelsey
                                            Brian K. Kelsey (Pro Hac Vice to be Filed)
26                                          bkelsey@libertyjusticecenter.org
27                                          Reilly Stephens (Pro Hac Vice to be Filed)
                                            rstephens@libertyjusticecenter.org
28                                          Liberty Justice Center
       Case No. 2:19-cv-02289-JVS-DFM          14
30
       FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
       DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31

32
     Case 2:19-cv-02289-JVS-DFM Document 67 Filed 09/04/19 Page 15 of 15 Page ID #:639




 1                                      190 South LaSalle Street
 2
                                        Suite 1500
                                        Chicago, Illinois 60603
 3                                      Phone: 312-263-7668
 4                                      Fax: 312-263-7702

 5                                      Attorneys for Plaintiff
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      Case No. 2:19-cv-02289-JVS-DFM       15
30
      FIRST AMENDED COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
      DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS
31

32
